    Case 1:18-cv-01334-RJJ-PJG ECF No. 3 filed 12/19/18 PageID.40 Page 1 of 2



                              UNITED STATES DISTRICT COURT
                              WESTERN DISTRICT OF MICHIGAN

 PUNG, MICHAEL, as personal
 representative of the Estate of
 TIMOTHY SCOTT PUNG,                             Case No. 18-cv-1334

              Plaintiff,                         HON. ROBERT J. JONKER

 v.

 PETER M. KOPKE, in his personal
 capacity, PATRICIA DEPRIEST, in her
 personal capacity; and STEVEN W.
 PICKENS, IN HIS PERSONAL
 CAPACITY,

         Defendants.
____________________________________________________________________
 Philip L. Ellison (P74117)         Allan C. Vander Laan (P33893)
 Outside Legal Counsel PLC          Bradley C. Yanalunas (P80528)
 Attorney for Plaintiff             Cummings, McClorey, Davis & Acho
 P.O. Box 107                       Attorneys for Defendant Steven Pickens
 Hemlock MI 48626                   2851 Charlevoix Dr., S.E. - Suite 327
 989-642-0055                       Grand Rapids MI 49546
 888-398-7003 fax                   616-975-7470
 pellison@olcplc.com                avanderlaan@cmda-law.com
                                    byanalunas@cmda-law.com
____________________________________________________________________
        STIPULATION AND ORDER EXTENDING TIME FOR DEFENDANT
               STEVEN W. PICKENS TO ANSWER COMPLAINT

                                         STIPULATION

             NOW COME the above-entitled parties, by and through their respective counsel,

and hereby stipulate and agree that the Defendant, Steven W. Pickens, by and through

his attorneys, Cummings, McClorey, Davis & Acho, P.L.C., may have until January 11,

2019, to respond to Plaintiff’s Complaint.

DATED: December 19, 2018




00823059-1                                   1
    Case 1:18-cv-01334-RJJ-PJG ECF No. 3 filed 12/19/18 PageID.41 Page 2 of 2



                                         /s/ Philip L. Ellison with permission
                                         Philip L. Ellison (P74117)
                                         Attorneys for Plaintiff


                                         /s/ Allan C. Vander Laan
                                         Allan C. Vander Laan (P33893)
                                         Attorneys for Defendant Steven W. Pickens



                                               ORDER

                    At a session of said Court, held in the United States District
                    Court, Western District of Michigan, on this ___ day
                    of_________________, 2018.

                    PRESENT: THE HONORABLE ROBERT J. JONKER
                             UNITED STATES DISTRICT COURT JUDGE



             Upon reading and filing of this stipulation, and the Court being fully advised in the

premises:

             IT IS HEREBY ORDERED that Defendant, Steven W. Pickens, may file his Answer

on or before January 11, 2019.

                                         __________________________________________
                                         ROBERT J. JONKER
                                         U.S. District Court Judge




00823059-1                                      2
